Judge BECTON
dissenting.
Believing that this case is controlled by Ashe v. Swenson, and, therefore, that the trial court committed reversible error by permitting the State to present evidence of defendant’s alleged marijuana possession in his subsequent trial for possession of LSD, I dissent.
First, the majority’s reliance on State v. Edwards is misplaced. In Edwards, the State was permitted to introduce evidence of the defendant’s participation in a larceny — even though he had been acquitted of that crime — in a later trial on a related charge of breaking or entering with the intent to commit larceny. The Edwards court explained that the “sole purpose [for introducing] the evidence was to prove defendant’s [larcenous] intent . . ., an issue . . . neither raised nor resolved by his [prior] acquittal. . . .” 310 N.C. at 146, 310 S.E. 2d at 614. The court reasoned that the collateral estoppel rule recognized in Ashe did not bar this evidence since intent to commit larceny was not an element of the crime of larceny and was not an issue decided in the prior action. Id. *366at 146, 310 S.E. 2d at 613-14. In the case before us, defendant’s possession of marijuana was an element of the crime charged, misdemeanor possession of marijuana, and was an issue decided in the first trial. Accordingly, the doctrines of collateral estoppel and double jeopardy precluded presentation of that evidence in the subsequent trial since the issue was necessarily decided in defendant’s favor. See Ashe, 397 U.S. at 445, 25 L.Ed. 2d at 476; State v. McKenzie, 292 N.C. 170, 175, 232 S.E. 2d 424, 428 (1977).
Furthermore, I take issue with the majority’s citation of State v. Suggs as a case implicitly supporting its interpretation of Edwards. In Suggs, the defendant was acquitted of the “other crime” at issue several months after the trial from which defendant appealed. 86 N.C. App. at 590, 359 S.E. 2d at 26. Suggs is inapposite.
Second, I am not persuaded by the majority’s conclusion that evidence of marijuana possession was admissible under a “chain of circumstances” exception to the “other crimes” rule as that rule is recognized in this state. The chain of circumstances cases cited by the majority were decided long before the Rules of Evidence were adopted. Rule 404(b) now provides the governing standard for the admission of “other crimes” evidence. That rule, in my view, would not permit the present evidence to be introduced.
Rule 404(b) lists several exceptions to the general prohibition against introduction of evidence of “other crimes”; “chain of circumstances” is not one of these. See N.C. Gen. Stat. Sec. 8C-1, R. Evid. 404(b) (1988). Although the list in Rule 404 is not exhaustive, State v. Morgan, 315 N.C. 626, 637, 340 S.E. 2d 84, 91 n.2 (1986), no cases decided after the rule was adopted expand that list to include “chain of circumstances.” See, e.g., State v. Ruffin, 90 N.C. App. 705, 709, 370 S.E. 2d 275, 277 (1988). Moreover, none of the pre-Rule 404 cases that allowed evidence of “other crimes” to be introduced to establish the “chain of circumstances” involved crimes for which the defendant had been charged and acquitted. See, e.g., Jenerette. Edwards, which was decided before the adoption of the Rules of Evidence, was not a “chain of circumstances” case. In my view, the State’s attempt to relitigate the possession of marijuana issue under the guise of “chain of circumstances” was barred by collateral estoppel. See Albert v. Montgomery, 732 F. 2d 865, 869-70 (11th Cir. 1984); Wingate v. Wainwright, 464 F. 2d 209, 215 (5th Cir. 1972). See also Blackburn v. Cross, 510 F. 2d 1014, 1017 (5th Cir. 1975) (collateral estoppel extends to evidentiary as *367well as ultimate facts). The most the State needed to show to put the LSD charge “in context” was that defendant was stopped for an alleged vehicular violation and that LSD was found in the car. Possession of marijuana formed no permissible link in the so-called “chain of circumstances.”
Third, evidence of defendant’s possession of marijuana was irrelevant to the separate substantive offense of possession of LSD. The majority’s conclusion that the evidence “was certainly not ‘absolutely necessary’ ... to convict him of felonious possession of LSD,” shows the irrelevancy of the challenged evidence. In any event, as the majority concedes, even had defendant’s marijuana possession been remotely relevant, its prejudicial impact far outweighed any probative value it might have had. See State v. McDowell, 93 N.C. App. 289, 378 S.E. 2d 48 (1989) (flight evidence to show how stolen property came into police custody was of dubious relevancy, and, in any event, should have been excluded due to danger of unfair prejudice).
Finally, defendant did not waive his constitutional, relevancy, or prejudicial objections to the State’s evidence of marijuana possession by his subsequent reference to the marijuana on direct examination. The damage had already been done. In my view, defendant chose the only course he could: to address that prejudicial evidence head-on, with the aim of bolstering his credibility in the hope that the jury would conclude that he was “being completely open and straightforward and worthy of belief.” State v. Hedgepeth, 66 N.C. App. 390, 400, 310 S.E. 2d 920, 925 (1984). Cf. Jones v. Bailey, 246 N.C. 599, 602, 99 S.E. 2d 768, 771 (1957); State v. Wells, 52 N.C. App. 311, 315, 278 S.E. 2d 527, 530 (1981) (no waiver of objection to introduction of incompetent evidence by later attempt to explain or destroy probative value of that evidence). Had defendant failed to respond to the officer’s testimony, the jury would have been left with the impression that he was dishonest about the marijuana, and so probably also lied about the LSD. Wills, upon which the majority relies to conclude that defendant waived his objection to introduction of the evidence of marijuana possession, did not involve an objection to constitutionally impermissible evidence, that is, evidence of another crime for which defendant had been acquitted. See Wills, 293 N.C. at 550, 240 S.E. 2d at 330-31 (there defendant suffered no violation of a specific constitutional right, and his subsequent testimony was not induced by erroneous admission of evidence of prior crime).
*368In short, defendant’s possession of marijuana played no permissible part in establishing the context of his arrest for possession of LSD. The error in admitting that evidence entitles defendant to a new trial.